DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments

2.	This office action is in response to the reply filed on 12/18/20.  In the reply, the applicant amended claims 1-4.  Claims 1-4 are pending.
3.	The 112(b) rejection of claim 2 is withdrawn due to applicant’s amendment. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hoppe et al. (US 2013/0231617) (“Hoppe”).
The components of Hoppe (the syringe body and/or the connecting body) are comprised of either glass or COC (cyclo-olefin copolymer). [0028, 0030]. Either of these are transparent materials with good optical properties (see polymer properties database screenshot).
Hoppe discloses: a needle-equipped outer tube 11 comprising: a needle 20; a transparent joint member 30 that supports the needle, the needle capable of being insert molded or thermally welded to the transparent joint member [0034]; and a transparent outer tube 11 including a connection section (interior, ‘lumen’ of 11).  The transparent joint member 30 is thermally welded to the connection section of the transparent outer tube at a thermally welded portion [0041]; the thermally welded portion is transparent. [0046-0047]
With regard to claim 2, since this is functional language, as long as the structure is present, the prior art only has to be capable of the function.  Here, Hoppe discloses the structure of a connection between the joint member and the connection section (of the outer tube) [0041].  Hoppe is capable of forming this connection by thermal welding while pressing the [joint member] axially against the connection section in the direction of the outer tube. 
The joint member 30 includes a press force receiving surface (any side of 11, top, sides) from which the needle 20 protrudes, Fig. 1.  The surface capable of being pressed during a thermal welding process (functional language).
A first end portion of the needle is arranged in the connection section of the outer tube, Fig 1.
Response to Arguments
6.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/         Primary Examiner, Art Unit 3783